         Case 1:19-cv-01580-WMS Document 27 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                                      DECISION AND ORDER
               v.                                                         19-CV-1580S

RAYDARD P.,

                       Defendant.


       On April 7, 2021, Plaintiff Raydard P. 1 filed a notice of appeal from this Court=s

March 23, 2021 decision denying his social security appeal.             See Docket Nos. 22, 25.

Plaintiff also moved for leave to proceed on appeal in forma pauperis.             See Docket No.

24.   For the reasons set forth below, Plaintiff’s motion is granted.

       A party=s application to proceed on appeal in forma pauperis is governed by 28

U.S.C. ' 1915 and Rule 24 of the Federal Rules of Appellate Procedure.                Section 1915

provides, in relevant part, that:

               any court of the United States may authorize the commencement,
               prosecution or defense of any suit, action, or proceeding, civil or
               criminal, or appeal therein, without prepayment of fees or security
               therefor, by a person who submits an affidavit that includes a
               statement of all assets such prisoner possesses that the person
               is unable to pay such fees or give security therefor. Such
               affidavit shall state the nature of the action, defense or appeal
               and affiant=s belief that the person is entitled to redress.

28 U.S.C. ' 1915 (a)(1).

       Rule 24 (a)(1) of the Federal Rules of Appellate Procedure requires that a party

seeking to appeal in forma pauperis file a motion and affidavit in district court



1 In accordance with this district’s Standing Order of November 18, 2020, and consistent with guidance
from the Committee on Court Administration and Case Management of the Judicial Conference of the
United States, this Decision and Order identifies the plaintiff by first name and last initial only.
          Case 1:19-cv-01580-WMS Document 27 Filed 04/09/21 Page 2 of 2




demonstrating the party=s inability to pay, claiming an entitlement to redress, and stating

the issues he intends to argue on appeal.    Fed. R. App. P. 24 (a)(1).

         Having reviewed Plaintiff’s motion and affidavit, this Court finds that he has

satisfied the requirements of Fed. R. App. P. 24 (a) and 28 U.S.C. ' 1915 (a)(1) and

qualifies as eligible to proceed in forma pauperis.   His motion will therefore be granted.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion to Proceed on Appeal In Forma

Pauperis (Docket No. 24) is GRANTED.

         FURTHER, that the Clerk of Court is directed to send a copy of this decision to

Plaintiff at 74 10th Street, Apt. 104, Buffalo, NY 14201-1961 and to update his address on

the docket accordingly.

         SO ORDERED.



Dated:         April 9, 2021
               Buffalo, New York

                                                            s/William M. Skretny
                                                           WILLIAM M. SKRETNY
                                                         United States District Judge




                                             2
